     CASE 0:19-cv-00959-JRT-ECW Document 30 Filed 08/10/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT

                                  DISTRICT OF MINNESOTA


JENNIFER H.,                                     Civil No. 19-959 (JRT/ECW)

                     Plaintiff,

v.
                                                                  ORDER
ANDREW SAUL,

                     Defendant.


      David F. Chermol, CHERMOL & FISHMAN LLC, 11450 Bustleton Avenue,
      Philadelphia, PA 19116, for plaintiff.

      James D. Sides, SSA-Ogc, SOCIAL SECURITY ADMINISTRATION, Office of
      the General Counsel - Suite 340, 1301 Young Street, Ste Mailroom 104,
      Dallas, TX 75202, for defendant.

               Based upon the Findings of Fact, Conclusions of Law, and Recommendation

by United States Magistrate Judge Elizabeth Cowan Wright dated June 5, 2020, all the files

and records, and no objections having been filed to said Report and Recommendation,

IT IS HEREBY ORDERED that:

      1.       Plaintiff’s Counsel’s Plaintiff’s Motion for Attorney’s Fees Pursuant to the

Equal Access to Justice Act (“EAJA”) (Dkt. 21) is GRANTED and Plaintiff is AWARDED

$8,160.00 for reasonable attorney’s fees under the EAJA plus $500.00 in costs.
     CASE 0:19-cv-00959-JRT-ECW Document 30 Filed 08/10/20 Page 2 of 2




       2.     In accordance with the EAJA and Astrue v. Ratliff, 560 U.S. 586 (2010), the

EAJA award is payable to Plaintiff as the litigant and subject to offset to satisfy any pre-

existing debts that the litigant may owe to the United States.

Dated: August 10, 2020
in Minneapolis, Minnesota at 10:30 AM
                                                 s/John R. Tunheim ________
                                                 JOHN R. TUNHEIM
                                                 Chief Judge
                                                 United States District Court




                                             2
